Cochran, J..,
delivered the opinion of this Court:
This appeal was taken from a decree by which tbe appellee was appointed to succeed Freeborn N. Waters, deceased, in tbe administration of a trust created by the will of Charles Waters.
It appears that this testator, after devising a large estate to Freeborn Cf. Waters, upon certain trusts, further pro*534viclcd by his will, in case the trustee should be unwilling' to continue in the trust, and should settle his trust account, that any Court having proper jurisdiction, should, upon his application, release and discharge him therefrom, and appoint some other honest, fair and competent person to take charge of the trust estate and administer the trust, and that the Court should, in making such appointment,, adopt, as far as practicable, the recommendation of the trustee as to his successor. Shortly after the decease of the testator, the trust was brought within the jurisdiction and control of the Court below, by certain proceedings taken for its management and settlement. Freeborn G-. Waters5 accepted the trust, and continued to act as trustee until about the middle of July 1858, when he deceased, leaving a will containing a clause recommending the appellee as a proper person for appointment as his successor in the trust.
The Court, entertaining the opinion that the clause contained in the will of Charles Waters, vested in Freeborn G-. Waters a power to appoint or recommend his successor, and that the clause contained in the will of the latter, recommending the appellee, was a valid execution of that power, and being satisfied of the competency and qualifications of the appellee, passed the decree appointing him trustee, and directing the trust estate to be delivered into his hands.
It was conceded, on both sides, that the appointment of the trustee was a matter resting in the discretion of the Court, and the material question to be considered, is whether the decree by which the appointment was made, is open to review on this apqoeal? The appellant contended that the appointment should have been made by the Court, in the exercise of its sound discretion, free from and uncontrolled by its conclusion from the construction of the two wills, and that the decree, showing on its face that the *535appointment was constrained by what the Court erroneously held to be the true construction of those wills, ought for that reason to be reviewed. We do not concur in that view of the case. The fact that the appointment was a matter resting in the discretion of the Court, was necessarily assumed as the foundation of the argument against the validity of the appointment made; but in our opinion, it is conclusive on the question as to the right to a review by appeal. The admission, that the appointment was within the discretionary power of the Court below, in effect operates to deprive the appellant of tire right to a review in this Court. We do not understand from the general current of the authorities cited, or from the system of practice in this State, that the Court, in such a case, is obliged to exclude its legal inferences in exercising a discretionary power, or that the assignment of an erroneous inference or reason for what it may thus determine, gives any one affected by the Court’s determination, a right to have it reviewed on appeal. A revision of the erroneous reason, would not lead to a reversal of the discretionary act, for in legal contemplation, the act derives its final and effective character from the power by which it was done, and not from the reasons assigned. In this case, it is not pretended that the appellee is in any respect unfit or incompetent to-administer the trust reposed in him, and besides, the decree shows that the sound discretion of the Court was exercised in determining that he was “a fit and proper person,, and qualified to execute the trust” to which he was appointed.
(Decided April 2nd, 1863.)

Appeal dismissed.